Opinión disidente emitida por el
Juez Asociado Señor Ortiz.
Disiento de la opinión de este Tribunal. El problema planteado en esta apelación se refiere exclusivamente a la sufi-ciencia de la prueba presentada por el demandante para jus-tificar una sentencia de divorcio por trato cruel o injurias graves, ya que el tribunal de San Juan resolvió válidamente el conflicto en la prueba en favor del demandante. Estoy con-vencido de que la prueba presentada por el demandante, creída por el tribunal a quo, fué suficiente para demostrar un caso de trato cruel o injurias graves.
Antes de iniciar la discusión de la prueba, presentada en este caso, debemos asumir que no es necesario, para que quede establecida la causal de trato cruel o injurias graves, el que se demuestre que haya mediado agresión física o que la salud del demandante haya quedado quebrantada. Ha habido expre-siones de este Tribunal al efecto de que, para que quede justi-ficada una sentencia de divorcio por la causal de trato cruel o injurias graves, debe presentarse un caso de violencia o su-frimiento mental que perjudiquen seriamente la salud del cónyuge demandante. Márquez v. Rivera, 68 D.P.R. 719; Figueroa v. Pierluisi, 25 D.P.R. 496. El inciso 4 del artículo 96 de nuestro Código Civil establece dos categorías alterna-tivas, la de trato cruel y la de injurias graves. En cuanto a esta última, independientemente del trato cruel, si existe una situación de insultos sistemáticos, persistentes y continuos que hagan intolerable la vida matrimonial a uno de los cón-yuges, quedando destruida su felicidad, procede una sentencia de divorcio. No es necesario, para que exista esa situación, *969que la salud física del demandante sufra quebrantos. No se trata ya de una agresión física que produzca perjuicios con-cretos a la salud. Se trata de un ataque moral o síquico sis-temático que destruya la felicidad o la tranquilidad doméstica. No se necesita una agresión a la salud para que se pro-duzca una situación doméstica intolerable. En esos casos de insultos o injurias sistemáticas, la mayoría de las cortes en los Estados Unidos no requieren una demostración de per-juicio a la salud, si se demuestra que la cohabitación conyugal se ha convertido en intolerable. Nelson, Divorce and Annulment, Vol. 1, pág. 221; Zuerrer v. Zuerrer, 27 N.W.2d 260; Barnes v. Barnes, 95 Cal. 171. Ésa es la regla que debe ser adoptada en esta jurisdicción. Naturalmente, una agresión física o una conducta que perjudique la salud de un cónyuge, pueden justificar un divorcio. Lo que estamos diciendo es que, aun en ausencia de tales factores,- si la cohabitación matrimonial se ha hecho intolerable debido a insultos o injurias sistemáticas y continuas, estaría también justificada una sen-tencia de divorcio. 17 Am. Jur. 177.
En el caso de Axtmayer v. Ortiz, 19 D.P.R. 499, 501, se reconoce que puede haber una situación que haga intolerable la vida entre los cónyuges, indicándose que podría ser pro-cedente un divorcio por trato cruel o injurias graves si la conducta es “tal que destruye la tranquilidad del espíritu y felicidad de la parte agraviada, de manera tal que perjudique la salud o anule enteramente los fines del matrimonio.” Si existe una situación de insultos, recriminaciones, vejámenes o injurias que son tan sistemáticas, continuas, repetidas, per-sistentes, constantes y habituales, que hagan la vida matrimonial intolerable e insostenible para el otro cónyuge, entonces las injurias deben ser catalogadas como graves y como des-tructoras de los fines del matrimonio, estando justificada en-tonces una sentencia de divorcio. Harner v. Harner, 206 S. W. 385; Smith v. Smith, 200 S. W. 1129; Lampert v. Lampert, 72 S. W.2d 168; Purcell v. Purcell, 247 S. W. 760; *970Nelson, ob. cit., pág. 220, 226, 229. El curso continuo y sis-temático de injurias y vejámenes crea una situación en que se nacen probables los insultos posteriores, esto es, la persistencia crea una probabilidad de continuación habitual. Quigley v. Quigley, 38 N.E.2d 624. Las injurias deben ser tan graves y continuadas que traspasen los límites de la condescendencia, indulgencia o el perdón razonable. Preas v. Preas, 67 S.W.2d 1013. Las injurias no deben ser insignificantes, aunque sean irritantes, y, para que sean graves, deben ser de tal magnitud y continuidad que hagan que la víctima pierda su felicidad, definitiva y fundamentalmente. O’Donnell v. O’Donnell, 216 S.W.2d 764. Bajo tales circunstancias se establece una si-tuación doméstica intolerable para una de las partes y sin valor alguno para la sociedad. Nelson, ob. cit., pág. 229.
Si las injurias son tan sistemáticas y continuas que hagan la vida conyugal intolerable para una de las partes, esto es, la “intolerabilidad”, es una cuestión de hecho a ser resuelta por el tribunal de primera instancia. Rogers v. Rogers, 70 S.W.2d 211; Tomaier v. Tomaier, 123 P.2d 548 (Cal.) ; Polk v. Polk, 123 P.2d 550 (Cal.). No se puede establecer una medida o criterio específico en cuanto a un período de tiempo determinado en que persistan las injurias, ni en cuanto a su magnitud concreta, ya que no existen escalas de sensibilidad. Nelson, ob. cit., pág. 211, 215. Pero las injurias deben ser tales que, consideradas conjuntamente, sean tan persistentes y habituales que justifiquen una conclusión al efecto de que la vida matrimonial se ha convertido en intolerable. Nelson, ob. cit., pág. 226.
Las conclusiones del tribunal sentenciador en cuanto a la gravedad de las injurias deben estar sostenidas adecuada-mente por la evidencia presentada. Cairo v. Cairo, 87 Cal. App.2d 558, 197 P.2d 208. En el caso de autos, la prueba ofrecida por el demandante y creída por el tribunal a quo demuestra sustancialmente una situación de injurias e insul-tos proferidos por la demandada contra el demandante, en *971forma tan continua, prolongada, sistemática, habitual y per-sistente, que la vida matrimonial se ha convertido en intolerable e insostenible para el demandante. Esa práctica de insultos, vejámenes y recriminaciones se extendió por un pe-ríodo aproximado de veintitrés años. Quedó destruida la tranquilidad hogareña del demandante. Bajo esas circuns-tancias, no hay utilidad social alguna en mantener la inte-gridad de una vida matrimonial en (jjie ge ha perdido la feli-cidad. Fué correcta la sentencia de divorcio dictada por el tribunal a quo.
Considerando el principio de que un curso de conducta continuo y sistemático de agresiones morales y síquicas le-siona, en ocasiones, en mayor grado la integridad matrimonial que una agresión física, veamos la prueba presentada en este caso. No olvidemos que el tribunal a quo le impartió entera credibilidad al testimonio del demandante, el cual debe ser considerado como enteramente veraz a los fines de esta apelación. Pues bien, el demandante declaró, en parte, lo siguiente:
(1) Que él ha venido tolerando el mal carácter de su es-posa desde que se casó; que él ha tolerado eso debido a sus hijos; que ella lo ha estado constantemente persiguiendo en una forma cruel, tratando siempre de vej arló, lo trataba de intruso, le maldecía su madre y en vida de ella decía que era una vieja bruta y que eso se ha repetido en forma continua.
(2) Que cuando él llegaba a su casa ella lo recibía con in-sultos, con garatas; que él ha tenido disgustos con vecinos debido a ella; que en varias ocasiones ella iba al cuartel de la policía y en forma violenta lo insultaba en presencia de los guardias.
(3) Que él ha estado constantemente en un estado ner-vioso y apenas podía trabajar tranquilo; que por cualquier nimiedad era un insulto.
El demandante declaró, por lo tanto, que había mediado una práctica continua y sistemática de insultos que hacían la *972vida intolerable para él. Ello, a mi juicio, es suficiente para justificar la ruptura del vínculo matrimonial. Este tribunal resuelve lo contrario, a base de dos consideraciones, a saber:
(1) Que tales manifestaciones del demandante constitu-yen conclusiones, y no hechos.
(2) Que el demandante no probó actos o hechos específi-cos y concretos.
Es indudable, a mi juicio, que el insulto constituye una realidad objetiva y un hecho concreto, y no una conclusión. El significado y la connotación del término “insultos” consti-tuyen materia de conocimiento general. Si una persona ha insultado a otra, ello constituye un hecho concreto. Tanta calidad de hecho tiene el insulto como la agresión física. Po-dría ser una conclusión una expresión sobre la “gravedad” del insulto, o sea, sobre su importancia relativa, pero no sobre el insulto en sí. El hecho final (“ultímate fact”), esto es, el inferido finalmente de otros hechos, podría ser la “injuria grave”, que podría ser insuficiente como prueba. Pero el insulto es el hecho básico o intermedio del cual se puede infe-rir el hecho final o conclusión de la “injuria grave”, al igual que, en un accidente, la velocidad es el hecho básico o inter-medio del cual se puede inferir el hecho final o conclusión de “negligencia”. Si un testigo declara que otra persona lo ha insultado en varias ocasiones, ello implica que han ocurrido varios de esos hechos en esas ocasiones. Se infiere de la opi-nión de este tribunal que el hecho consistiría en el contenido del insulto, esto es, en las palabras específicas expresadas, que pueden dar lugar a distintas inferencias en cuanto a si esas palabras eran o no constitutivas de un “insulto”. Pero es que, como hemos dicho, la definición del término “insulto” tiene una connotación generalmente aceptada que no se presta a distintas interpretaciones y, por lo tanto, tiene la categoría de un hecho concreto y no de una hipótesis debatible. De otro lado, ya hemos visto que si una práctica de insultos es o no es intolerable para el cónyuge, esto es, la “intolerabilidad”, *973es una cuestión de hecho a ser resuelta por el tribunal senten-ciador, como lo fué en el caso de autos.
En cuanto a la supuesta necesidad de especificar deta-lladamente los insultos, sería impracticable e injusto el exigir del demandante que, a través de más de veinte años, mantu-viese un catálogo minucioso de la naturaleza específica de los insultos, como requisito previo al divorcio. En el curso ordi-nario de los acontecimientos una persona no recuerda la fecha y el contenido exacto de esos insultos. Pero la imposición de ese requisito sería el resultado de la opinión de este Tribunal en el caso de autos. Ello constituiría un gravamen irrazo-nable que anularía la eficacia de la causal estatutaria de “in-jurias graves”, en su sentido de una práctica continua de insultos. O sería imposible probar tal causal, o habría que recurrir a testimonio artificial, de dudosa autenticidad, para probar los detalles de sucesos ocurridos hace varios años. De otro lado, estoy convencido de que, desde un punto de vista a tono con las realidades de un matrimonio, una práctica general, continua y sistemática, de insultos, destruye más la integridad de un matrimonio que determinados actos especí-ficos, aislados y esporádicos. Los actos aislados son síntomas de la degeneración del vínculo matrimonial, pero el curso de conducta, persistente y habitual, es la degeneración en sí, que produce una situación intolerable. Los actos específicos pue-den ser perdonados y son compatibles con la reconciliación, pero la conducta agresiva sistemática tiene mayor virtualidad para producir una situación intolerable que destruya los fines legítimos del matrimonio. Tal como se resuelve en Klaus v. Klaus, 156 N. W. 963, cuando las injurias graves constituyen un curso continuo de conducta, la especificación o particula-ridad en cuanto a fecha y sitios no deben ser requeridos, por ser impracticables.
De todos modos, hubo prueba suficiente en este caso en cuanto a actos específicos. El propio demandante declaró que en varias y repetidas ocasiones la demandada le maldecía *974su madre y decía que ella era una vieja bruta; que en repe-tidas ocasiones ella lo llamó intruso; que en varias ocasiones él tuvo disgustos con los vecinos debido a ella (cuestión de hecho), y que ella lo recibía constantemente con insultos y con garatas, y que en varias ocasiones lo insultaba en el cuartel de la policía. Hubo testimonio al efecto de que en el Cuartel de la Policía de Guaynabo ella lo llamó sucio y sin-vergüenza. Toda esa prueba debe ser considerada como cierta en esta apelación y es más que suficiente para carac-terizar en forma específica y concreta la conducta de la de-mandada y su efecto sobre el demandado.
Debemos recordar la regla generalmente aceptada al efecto de que al ser apelada una sentencia de divorcio, el tribunal en apelación debe darle un gran peso y eficacia a la sentencia del tribunal de primera instancia, no solamente en cuanto a la credibilidad de los testigos, sino en cuanto al peso y suficiencia de la prueba, debiendo ser respetada y sostenida la sentencia del tribunal a quo a menos que se demuestre cla-ramente que la sentencia es errónea y a menos que se demues-tre un claro abuso de discreción, ya que la cuestión de si debe decretarse un divorcio en virtud de un trato cruel o injurias graves es cuestión que descansa en la sana discreción del tribunal de primera instancia, y no debe dejarse sin efecto una sentencia de divorcio a menos que la evidencia presentada sea tan trivial que demuestre un abuso de discreción. Mc. Cahan v. Mc. Cahan, 190 Pac. 460 (Cal.) ; Andrews v. Andrews, 120 Cal. 184; Piatt v. Piatt, 184 Pac. 470; Davis v. Davis, 207 Pac. 923; Hansen v. Hansen, 261 Pac. 503; Dupes v. Dupes, 184 Pac. 425; Polakoff v. Polakoff, 196 Pac. 778; Anderson v. Anderson, 204 Pac. 426; Jenkins v. Jenkins, 265 Fed. 1015; Hell v. Hell, 289 Pac. 227; Keener v. Keener, 18 Cal.2d 445; Scheibe v. Scheibe, 134 Pac.2d 835; Ungemach v. Ungemach, 142 Pac.2d 99; Serns v. Serns, 161 Pac.2d 417. Solamente cuando la sentencia de divorcio ca-rezca de base sustancial en la prueba es que ella debe dejarse *975sin efecto. Dupes v. Dupes, supra; Robinson v. Robinson, 159 Cal. 203. Cuando la prueba tienda razonablemente a sostener la sentencia, ésta debe ser respetada en apelación. Barker v. Barker, 218 Pac. 812. Debe sostenerse la senten-cia de divorcio si ella no está claramente contra el peso de la prueba. Cox v. Cox, 261 Pac. 548; Mc Daniels v. Mc Daniels, 4 P.2d 112. En cuanto a una sentencia de divorcio por trato cruel e injurias graves, el criterio del tribunal sentenciador en cuanto a la susceptibilidad del demandante al trato cruel no debe ser dejado sin efecto en apelación. Speers v. Speers, 287 Pac. 138. Debe ser sostenida la sentencia a menos que la prueba claramente requiera una conclusión contraria. Kiakona v. Kiakona, 36 Hawaii 49. En apelación, el testi-monio debe ser considerado e interpretado en la forma más favorable posible al apelado, para sostener la sentencia. Eberly v. Eberly, 36 A.2d 729. En apelación, debe dársele el peso mayor posible a la sentencia. Van Camp v. Camp, 199 Pac. 885. Una conclusión del tribunal sentenciador al efecto de que hubo trato cruel debe ser sostenida a menos que sea contraria a la preponderancia de la evidencia. Klaus v. Klaus, supra. La misma regla general arriba señalada se establece en 27 C.J. sees. 863, 864, 865.
La razón que informa la regla de respeto al criterio del tribunal de primera instancia en cuanto al peso y suficiencia de la prueba en casos de divorcio se refiere al hecho de que tal tribunal ejerce directamente funciones cuasi-tutelares en cuanto a las relaciones de familia, incluyendo la relación matrimonial, y que tal tribunal, en representación del Estado, está en contacto directo con las partes, puede medir y apre-ciar su temperamento, actitud, susceptibilidad y disposición, y está en condiciones más adecuadas que el tribunal en apela-ción para apreciar las circunstancias exactas que rodean el matrimonio y para determinar la deseabilidad o inconvenien-cia de mantener o no el vínculo matrimonial. Puede precisar directamente las realidades que rodean la causal alegada, la *976gravedad de las injurias, la crueldad del trato y el impacto sobre el cónyuge inocente, sobre su integridad psicológica, de una práctica continua y sistemática de insultos. Puede com-probar si determinada situación es o no es intolerable o si ha destruido o no la tranquilidad matrimonial. Si tal intolera-bilidad o ausencia de tranquilidad ha de ser o no permanente depende de la probabilidad de su repetición en el futuro, esto es, de la probabilidad de que una práctica de insultos se con-vierta en un hábito. Ello a su vez depende, en gran parte, en el temperamento y disposición de las partes. Por ello se ha resuelto, en Payne v. Payne, 16 A.2d 165, que en casos de divorcio, en que el carácter, disposición, actitud mental y tem-peramento de las partes, constituyen factores importantes, la sentencia del tribunal de primera instancia no debe ser revo-cada a menos que sea claramente errónea. Véase Kolberg v. Kolberg, 19 N.W.2d 480. De la anterior discusión surge además que en un caso de injurias graves lo esencial no estriba en las injurias específicas, sino en la probabilidad de su repe-tición, en su tendencia a convertirse en un curso sistemático de conducta y en sus resultados, esto es, si hacen intolerable la vida matrimonial, y ello constituye una cuestión de hecho a ser resuelta por el tribunal de primera instancia.
Estoy consciente de que este Tribunal, en la gran mayoría de las ocasiones en que se ha planteado el problema, ha re-suelto que determinada conducta no ha sido constitutiva dé trato cruel o injurias graves. En algunos de esos casos se han ignorado las realidades envueltas en la asociación matrimonial, y se ha mantenido artificialmente un vínculo que ya ha perdido su razón de ser, con bases y raíces corroídas e in-herentemente desintegradas. No es necesario ni útil, a mi juicio, discutir esos casos, ni la multitud de casos resueltos en los Estados Unidos. La regla vigente en cada jurisdicción responde a la peculiar filosofía imperante en esa jurisdicción en cuanto a la deseabilidad del divorcio, y en cuanto al énfasis que se le dé al concepto de la indisolubilidad del matrimonio. *977Sin adoptar punto de vista alguno que pueda ser absoluto, ya que todo es relativo a las circunstancias de cada caso, creo, sin embargo, conveniente el señalar una perspectiva general en cuanto al problema.
El problema básico en este caso, se refiere a la suficiencia de la prueba presentada por el demandante para demostrar “el trato cruel o las injurias graves” señalados como causal de divorcio por el inciso 4 del artículo 96 de nuestro Código Civil, esto es, si las conclusiones de hecho formuladas por el tribunal a quo sirven de fundamento suficiente para la rup-tura del vínculo matrimonial, bajo tal articulado. El pro-blema es dual, esto es, (1) el significado de los conceptos de “trato cruel” y de “injurias graves” y (2) si los hechos de este caso lo colocan dentro de esas categorías. • La fraseología general utilizada por el legislador al referirse a “trato cruel o injurias graves” nos indica que no se ha establecido un cri-terio o medida específica para definir esos conceptos, debiendo resolverse cada caso de acuerdo con sus circunstancias pecu-liares, dentro del ejercicio de una sabia discreción judicial. Nelson, Divorce and Annulment, Vol. 1, pág, 229, 211. Pero, de otro lado, no podemos incurrir en una generalización exce-siva, especialmente en cuanto a relaciones domésticas cuya creación, naturaleza y estabilidad responden a una pronun-ciada política pública y a un acentuado interés social. En esta clase de problemas se hace preciso el tener una perspec-tiva. No podemos ignorar la filosofía que anima la institu-ción del matrimonio y que determina la destrucción de la unión matrimonial. El matrimonio no es un mero contrato cuyos términos y duración respondan a la voluntad espontá-nea de las partes. Es también una institución, en vista del interés del Estado en esa clase de relación. Ese interés se manifiesta, no sólo a través del establecimiento de formalida-des y requisitos previos a la creación del vínculo, sino que tam-bién a través de la intervención estadual, mediante el proceso judicial, en la determinación de las causas específicas que jus-*978tifiquen la cesación del contrato, esto es, el divorcio. Esa institución es .“fundamental en el Derecho civil, puesto que es base de la familia”. 1 Manresa, Comentarios al Código Civil Español, pág. 312, sexta edición. Es célula primordial de la sociedad y creador del hogar “que nació para el mutuo amor y en donde existen hijos inocentes”. Fernández v. Hernández, 8 D.P.R. 237, 243. Es la unión legal de un hombre y una mujer para la plena comunidad de existencia. Man-resa, ob. cit., Tomo I, pág. 313. Representa ser una forma elevada de asociación entre dos seres, a base de compañerismo, amor y mutuo respeto. Es la relación de dos personalidades que se ennoblecen y enriquecen mutuamente, intelectual y es-piritualmente, a través de la inter-reacción de las caracterís-ticas individuales'de los cónyuges. Tiene el objetivo primario de una plena unión personal, y el objetivo adicional de la ge-neración (Miraglia, Comparative Legal Philosophy, pág. 670), por el cauce ordenado de la familia, todo ello en beneficio dé la vida social.
En vista de lo anteriormente expuesto, el interés público presupone la estabilidad y permanencia razonable del matri-monio. Pero el “desideratum” de la integridad de la unión matrimonial no implica que el matrimonio sea indisoluble, y así lo ha reconocido el legislador al señalar ciertas causas es-pecíficas de divorcio. La asociación conyugal se compone de seres humanos y si existe claramente una situación de infe-licidad en el seno del matrimonio, que convierta la relación en intolerable e insostenible para uno de los cónyuges, el Es-tado no debe imponer la continuación de la unión, ya que, en ese caso, los propios fines del matrimonio quedarían frustra-dos. El matrimonio tiene un fin social, pero también tiene el objetivo de servir de vehículo de compañerismo, afecto, respeto y felicidad de los cónyuges. En ciertas-ocasiones, el interés individual debe quedar relativamente subordinado al interés social. Pero, en cuanto al matrimonio, los derechos sociales no deben conllevar la destrucción de la personalidad *979de los cónyuges. El matrimonio es necesario para el logro de la estabilidad social, pero no debe perpetuarse artificial-mente hasta el punto en que se convierta en un martirologio. Las causas triviales, las pasiones momentáneas, las irrita-ciones transitorias, que caracterizan muchas relaciones hu-manas, deben ser toleradas en un matrimonio y no deben ser causa de divorcio, en vista de los elevados propósitos sociales e individuales de la unión conyugal. Pero el matrimonio no debe caracterizarse por el dolor permanente, y no debe im-plicar la imposición artificial de una renunciación mística que equivalga a seguir en un estado permanente de infelicidad y de ausencia de amor y respeto mutuo. Es cierto, como se dice en Manich v. Quero, 38 D.P.R. 93, 104, que el divorcio es un remedio extremo para una situación extrema y que el vínculo matrimonial sirve de base y de institución fundamental de la sociedad, no debiendo ser suficiente una prueba cualquiera para justificar la ruptura, y no debiendo conver-tirse el divorcio en fácil puerta de escape. Pero en Axtmayer v. Ortiz, supra, se reconoce que puede haber una situación que haga intolerable la vida entre los cónyuges, indicándose que podría ser procedente un divorcio por trato cruel o injurias graves si la conducta es “tal que destruye la tranquilidad del espíritu y felicidad de la parte agraviada, de manera tal que perjudique la salud o anule enteramente los fines legítimos del matrimonio.”
En el caso de De Burgh v. De Burgh, 39 Cal.2d 858, re-suelto el 25 de noviembre de 1952, se dice lo siguiente, a la página 863:
“La analogía ilusoria a la ley de contratos ignora el hecho básico de que el matrimonio es más que un contrato. Puede ser terminado solamente con el consentimiento del estado. En un procedimiento de divorcio el tribunal debe considerar, no sola-mente los derechos y los actos culposos de las partes, como ocurre en litigios sobre contratos, sino también el interés público en la institución del matrimonio. La familia es la unidad básica de nuestra sociedad, el centro de afectos personales que ennoblecen *980y enriquecen la vida humana. Canaliza los impulsos biológicos que, en otra forma, podrían ser socialmente destructivos; ga-rantiza la educación y cuidado de los hijos en un ambiente esta-ble; establece la continuidad de una generación a la otra; esti-mula y desarrolla la iniciativa individual propia de un pueblo libre. En vista de que la familia es el núcleo de nuestra sociedad, la ley trata de alentar y preservar el matrimonio. Pero cuando un matrimonio ha fracasado y ha dejado de ser una unidad, los propósitos de la vida familiar ya no pueden ser cumplidos, y debe permitirse el divorcio. La política pública general no desalienta el divorcio cuando las relaciones entre los cónyuges son de tal naturaleza que los objetivos legítimos del matrimonio han que-dado completamente destruidos. . . . Sería una degradación del matrimonio y una frustración de sus propósitos el que fuese utilizado por los tribunales como un artefacto de castigo.”
En Nelson, Divorce and Annulment, se dice lo siguiente, en el Tomo I, pág. 214, al hablar de trato cruel o injurias graves:
“El matrimonio, en nuestra época, no es considerado como la encarcelación de dos bestias en una jaula para fines de procrea-ción, a ser separados, si pelean, solamente cuando el más débil languidece de temor. Es una unión intelectual y espiritual en bien de la felicidad y el bienestar de las partes, para la educación y el cuidado de los hijos bajo las circunstancias más favorables posibles, para la promoción de la salud, virtud y moralidad de las partes y de sus hijos, y para la preservación de sus hoga-res. ... El estado no tiene interés alguno en preservar la re-lación matrimonial cuando las partes alteren la paz de la comu-nidad con sus peleas y su inhumanidad, o cuando' una de las partes no puede sostener más la relación sin perjuicio a su salud o cuando la relación se ha convertido en tan intolerable, debido a insultos y a injurias, que las partes no pueden resumir la coha-bitación, y el matrimonio existe solamente de nombre, pero no de hecho.”
A tono con los principios generales ya esbozados, la causal de trato cruel o injurias graves debe ser claramente estable-cida. El mal trato ocasional no es suficiente: el trato debe ser cruel. Las meras injurias leves esporádicas no cumplen los re-quisitos del estatuto: las injurias deben ser graves. La mera *981asperidad o severidad del temperamento o rudeza del lenguaje o los arranques momentáneos e impetuosos de pasión; las re-criminaciones aisladas; las desavenencias y disgustos transi-torios; las injurias aisladas que sean producto de impulsos emocionales del momento, que son olvidados y no perduran y que son hijos de un acaloramiento o un arrebato fugaz del ánimo; el mal genio ocasional o rigorismo de carácter compatible con el amor y el afecto; las frases recriminatorias ex-presadas ocasionalmente en momentos de excitación, no deben ser suficientes de por sí para justificar una sentencia de divor-cio por trato cruel o injurias graves. Cf. Figueroa v. Pierluisi, 25 D.P.R. 496; Galip v. Drag, 28 D.P.R. 818, 820; Fernández v. Hernández, supra; Manich v. Quero, supra; Elliston v. Elliston, 215 S.W.2d 63. Se trata entonces de reacciones humanas comprensibles, que no son perdurables y no demuestran una actitud permanente de hostilidad al com-pañero en el matrimonio. Son arranques emocionales que pueden producir irritación momentáneas, pero que no lesionan permanentemente el efecto y el respeto mutuos. Esos arre-batos dan margen para una actitud razonable de tolerancia y conciliación.
De otro lado, como ya hemos indicado, si los insultos son tan continuados, sistemáticos y repetidos que conviertan en intolerable la vida matrimonial, quedando destruidos los fines del matrimonio, debe decretarse el divorcio. En el caso de autos el tribunal a quo concluyó que el demandante había per-dido su tranquilidad; que la actitud de la demandada era continua y persistente, y que el demandante pasaba por una situación “de tal intranquilidad, desasosiego y sufrimiento que le hace imposible a la vez la continuación de las relaciones matrimoniales.” Esas son cuestiones de hecho que fueron resueltas por el tribunal de primera instancia. Esas conclu-siones nos demuestran que el matrimonio en este caso ha perdido su base y su razón de ser. No debemos mantenerlo artificialmente, por fíat judicial, para que sirva “como la en-carcelación de dos bestias en una jaula.”